          Case 1:20-cv-01259-RDB Document 14-2 Filed 05/26/20 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                     (Southern Division)

CHATEL GRAYSON,                            *
    On Her Behalf and on Behalf of         *
    Four Classes of Similarly              *
    Situated Persons                       *
                                           *        Civil No. 8:18-cv-01375-GJH
         Plaintiff,                        *
                                           *
v.                                         *
                                           *
FREEDOM MORTGAGE                           *
CORPORATION                                *
                                           *
         Defendant.

     *      *         *    *    *     *    *    *     *      *      *      *      *

                                     EXHIBIT 1 TO
MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND
Case 1:20-cv-01259-RDB Document 14-2 Filed 05/26/20 Page 2 of 5
Case 1:20-cv-01259-RDB Document 14-2 Filed 05/26/20 Page 3 of 5
Case 1:20-cv-01259-RDB Document 14-2 Filed 05/26/20 Page 4 of 5
Case 1:20-cv-01259-RDB Document 14-2 Filed 05/26/20 Page 5 of 5
